Name: Commission Regulation (EU) NoÃ 215/2011 of 1Ã March 2011 approving non-minor amendments to the specification for a name entered in the register of protected designations of origin and protected geographical indications [Pecorino Sardo (PDO)]
 Type: Regulation
 Subject Matter: Europe;  processed agricultural produce;  consumption;  marketing;  agricultural structures and production;  production
 Date Published: nan

 4.3.2011 EN Official Journal of the European Union L 59/15 COMMISSION REGULATION (EU) No 215/2011 of 1 March 2011 approving non-minor amendments to the specification for a name entered in the register of protected designations of origin and protected geographical indications [Pecorino Sardo (PDO)] THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 510/2006 of 20 March 2006 on the protection of geographical indications and designations of origin for agricultural products and foodstuffs (1), and in particular the first subparagraph of Article 7(4) thereof, Whereas: (1) By virtue of the first subparagraph of Article 9(1) of Regulation (EC) No 510/2006 and having regard to Article 17(2) thereof, the Commission has examined Italys application for the approval of amendments to the specification for the protected designation of origin Pecorino Sardo registered under Commission Regulation (EC) No 1107/96 (2), as amended by Commission Regulation (EC) No 1263/96 (3). (2) Since the amendments in question are not minor within the meaning of Article 9 of Regulation (EC) No 510/2006, the Commission published the amendment application in the Official Journal of the European Union (4), as required by the first subparagraph of Article 6(2) of that Regulation. As no statement of objection within the meaning of Article 7 of Regulation (EC) No 510/2006 has been notified to the Commission, the amendments should be approved, HAS ADOPTED THIS REGULATION: Article 1 The amendments to the specification published in the Official Journal of the European Union regarding the name contained in the Annex to this Regulation are hereby approved. Article 2 This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 1 March 2011. For the Commission, On behalf of the President, Dacian CIOLOÃ  Member of the Commission (1) OJ L 93, 31.3.2006, p. 12. (2) OJ L 148, 21.6.1996, p. 1. (3) OJ L 163, 2.7.1996, p. 19. (4) OJ C 162, 22.6.2010, p. 7. ANNEX Agricultural products intended for human consumption listed in Annex I to the Treaty: Class 1.3. Cheeses ITALY Pecorino Sardo (PDO)